Citation Nr: 0611154	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-32 870	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left shoulder 
myositis. 
 
2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 until 
September 1957.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a November 2002 
rating decision of the VA Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
disabilities that included chronic left shoulder myositis and 
fibromyalgia.  


REMAND

The veteran asserts that he was treated for left shoulder 
myositis in service and now has chronic residuals thereof 
that include fibromyalgia with generalized multiple joint 
pain, for which service connection should be granted.  

Review of the service medical records reveals that the 
appellant was treated for acute left shoulder myositis in 
March 1957 for which he was hospitalized.  In the Informal 
Hearing Presentation dated in March 2006, the representative 
notes that the appellant has not been afforded a VA 
examination to determine the etiology of current left 
shoulder disability and fibromyalgia, and their relationship 
to service.  The Board agrees that a VA examination is 
required to determine whether the claimed left shoulder 
disability or fibromyalgia is traceable to active military 
service.  (If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination that may support the claim.  It is not free to 
substitute its own judgment for that of an expert. See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).)

Additionally, the Board notes in Social Security 
Administration documentation of record that the veteran 
received treatment for multiple orthopedic complaints and 
disorders from private doctors and VA dating through 1982.  
There is no clinical information after this date.  Thus, 
relevant medical evidence in support of the veteran's claims 
may exist or could be obtained from VA and/or private 
providers subsequent to 1982.  See Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, the veteran should be contacted and requested to 
identify the names and dates of all providers from whom he 
has received treatment for left shoulder myositis or 
fibromyalgia since 1982.  The pertinent treatment records 
should be requested and associated with the claims folder.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing a VA examination by a specialist 
when warranted, and conducting a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claims on appeal.  
Additionally, the RO must notify the 
appellant of the information and 
evidence needed to substantiate his 
claims for service connection, and of 
what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf.  He should be 
told to provide any evidence in his 
possession that is pertinent to his 
claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  He should also be told about 
the criteria for rating the claimed 
disabilities and for setting an 
effective date for any potential award.  
See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  

2.  The veteran should be contacted and 
asked to provide the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and 
private, who have treated him since 
service for left shoulder myositis or 
fibromyalgia.  After securing the 
necessary authorizations, the RO should 
request copies of all identified records 
and associate them with the claims file.  
Additionally, the veteran should be 
advised that lay statements from persons 
with knowledge of his disability during 
or since service might prove helpful to 
his claims.  

3.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should be 
scheduled for a VA examination to 
determine whether he now has any 
residuals of the left shoulder myositis 
noted in service, or fibromyalgia 
related to service.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy 
of this remand should be made available 
to the physician designated to examine 
the appellant.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probabilities that the 
veteran now has left shoulder myositis 
and fibromyalgia that is attributable to 
his period of military service.  The 
opinion provided should be well reasoned 
and set forth in detail.

4.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide a 
medical opinion.  If the report is 
insufficient, or if any requested action 
is not undertaken or deficient, it 
should be returned to the examiner for 
necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

